DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a vehicle" in line 3.  There is sufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Kiyota reference (US Patent No. 7,253,356).
8.	Regarding claim 1, the Kiyota reference discloses:
a liquid discharge structure (10) comprising:
a plate-shaped bottom wall (20b) to be disposed tilted relative to a horizontal plane at a casing which is configured to be installed in a vehicle (FIG. 2):
a lateral wall (FIG. 2—leftmost inverted L-shaped structure has a leftmost wall which can be considered a lateral wall) which is a plate-shaped wall arranged vertically at a lower end edge of the bottom wall (FIG. 2), wherein the lower end edge is configured to be located on a lower side of the bottom wall being tilted at the casing (FIG. 2—the leftmost side of the bottom wall (20b) is the lower side of the bottom wall (20b) and the lower end edge of the lateral wall is located there), wherein the lateral wall has a discharge opening (23) for liquid collected within the casing, the discharge opening (23) being located at an end of the lateral wall closer to the bottom wall (FIG. 2):
a tubular rib wall (FIG. 3B—the tubular structure surrounding an opening (23)) projecting at least inwardly within the casing from the lateral wall so as to surround the discharge opening (FIG. 3B—the tubular rib wall is the upper, lower, and rightmost portion of walls that surround the opening and therefore project inwardly within the casing from the lateral wall (leftmost wall) to surround the discharge opening (23)): and
a partitioning rib wall (FIG. 2—middle rib shown in dotted lines (23b) see (Column 6, lines 20-28)) which is arranged vertically (FIG. 2—it is located vertically relative to the opening (23)) on an inner surface of the bottom wall (FIG. 2—it extends from the inner surface of the bottom wall (20b)) at a position closer to the lateral wall (FIG. 2—it is connected to the lateral wall) so that the partitioning rib wall extends intersecting a center axis of the tubular rib wall (FIG. 3B—the center axis of the tubular rib wall (which are the upper, lower, and rightmost walls 
surrounding (23) on the left side of the figure) is the center of opening and that axis would intersect the partitioning rib).
9.	Regarding claim 2, the Kiyota reference further discloses:
wherein the lateral wall is configured to be positioned tilted relative to a plumb plane so that the discharge opening is oriented downwards of the vehicle (FIG. 1—the plane that is plumb to the angle of (20b) would result in the lateral wall being tilted resulting in the discharge opening facing downwards).
10.	Regarding claim 3, the Kiyota reference further discloses,
wherein the partitioning rib wall (FIG. 3B—(23b)) is connected at one end edge to an opening end edge (FIG. 3B—the right side of the left wall which is the tubular rib wall) of the tubular rib wall within the casing, and extends at a distance from the opening end edge (FIG. 2—towards the middle), wherein the distance is increased towards another end (FIG. 2—the distance is increased because it extends past the center towards the another end on the other side of the opening).
11.	Regarding claim 4, the Kiyota reference further discloses:
wherein the discharge opening (23) is defined on a side facing the bottom wall (FIG. 2—defined on the bottom side facing the bottom wall) within the casing by the inner surface of the bottom wall (FIG. 2—it is by the inner surface of the bottom wall since the leftmost side can be considered the inner side), and
wherein an inner rib wall of the tubular rib wall which projects inwardly from the lateral wall (FIG. 3B—the upper wall, bottom wall, and right wall) surrounds the discharge opening on three sides (FIG. 3B) other than the side facing the bottom wall (FIG. 3B—the leftmost side can be considered the side facing the bottom wall), wherein the inner rib wall is connected to the bottom wall at a pair of end edges (FIG. 3B—the top wall can be considered connected to the bottom wall thru its connection with the lateral wall) facing the bottom wall (FIG. 3B—the leftmost side of the upper wall faces the bottom wall), the inner rib wall forming a tubular shape 
together with the bottom wall (FIG. 3B—the inner rib wall forms a tubular shape with the other walls and are connected together with the bottom wall).
12.	Regarding claim 5, the Kiyota reference further discloses:
wherein the tubular rib wall additionally projects from the lateral wall outside the casing (FIG. 2—the tubular rib wall extends downwards outside the casing from the lateral wall).
13.	Regarding claim 7, the Kiyota reference further discloses:
wherein the discharge opening (23) is a quadrilateral hole (FIG. 3B),
wherein the tubular rib wall is a quadrilateral tubular wall (FIG. 3B—the remainder of (FIG. 3B) can be considered the tubular rib wall and they includes quadrilateral tubular walls), and
wherein the partitioning rib wall is a plate-shaped wall (FIG. 2) which extends obliquely from one of a pair of end edges of a quadrilateral opening end edge of the tubular rib wall within the casing to intersect the center axis (FIG. 2—the third opening can include a (23b) that is in the middle and would extend obliquely from the quadrilateral opening end edge to intersect the center axis), the pair of end edges being opposed to each other and intersecting the inner surface of the bottom wall (FIG. 2—the end edges would be where the (23b) middle portion extends from and towards, and the edge that they extends towards would intersect the surface of (20b)).
14.	Regarding claim 8, the Kiyota reference further discloses:
wherein the bottom wall, the lateral wall, the tubular rib wall and the partitioning rib wall are integrally moulded from resin (Column 4, lines 59-60).
15.	Regarding claim 9, the Kiyota reference further discloses:
wherein the casing is a casing for an electrical junction box or a protector to be installed in a vehicle, wherein the electrical junction box provides an electrical connection between wire 
harnesses or between a wire harness and another electric device, wherein the protector to configured to cover and protect a wire harness (Column 1, lines 6-22).



Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747